Citation Nr: 1125101	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel







INTRODUCTION

The Veteran served on active duty from February 1945 to August 1946 and from October 1951 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating actions of the above-referenced RO. 

In his August 2009 substantive appeal, the Veteran requested a personal hearing with a Veterans Law Judge.  In February 2011, the Veteran submitted a statement indicating that he no longer wished to attend a hearing.  The hearing request has therefore been withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

In June 2011, the Board granted the Veteran's motion to advance this appeal on its docket due to his advanced age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

Competent and credible evidence of record associates the Veteran's tinnitus with his military service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

In this case, a VCAA notice letter was sent to the Veteran in September 2008.  The Board need not, however, discuss the sufficiency of that letter or VA's development of the claim in light of the fact that the Board is granting the issue on appeal.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought on appeal.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In an August 2008 statement, the Veteran indicated that he was a member of the "twin 40mm gun crew" on two Tank Landing Ships (LST) and experienced tinnitus after firing practice.  The Veteran also stated that he suffered acoustic trauma while refueling aircraft on the flight line during his service with the Air Force.  

While the Veteran's service treatment records are negative for any complaints or treatment of tinnitus, his DD 214s indicate that he was awarded the Asiatic Pacific Campaign Medal for his service in the Navy during World War II and that he served aboard the USS LST 477 and USS LST 798.  These records also indicate that the Veteran served in the Air Force as a Fuel Supply Specialist.  Based on the Veteran's service aboard LSTs and his military occupational specialty in the Air Force, the Board finds that the Veteran's contentions regarding his in-service exposure to acoustic trauma is consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated.

Further, the Board observes that the Veteran is competent to state that he experiences ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). While the Board acknowledges that the Veteran denied having tinnitus in a September 2008 VA treatment note, and a December 2008 VA fee-basis examination stated that the Veteran did not experience tinnitus, an addendum to this report was issued in February 2009 which indicated otherwise.  Thus, after resolving all doubt in favor of the Veteran, the Board finds that a current disability has been demonstrated. 

In addition to stating that the Veteran had tinnitus, the February 2009 addendum also indicated that "it is at least as likely as not [that the Veteran's] recurrent tinnitus is the direct result of" the acoustic trauma that he experienced during his military service.  The examining audiologist stated that the "rationale for this determination is quite simply the date of onset of symptomatology in relation to his in-service acoustic trauma."  The Board observes that the record does not contain any other medical opinions that opine on the etiology of the Veteran's tinnitus.  The third Shedden element (a competent and credible nexus) has therefore been demonstrated. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for tinnitus.  Specifically, the claims folder contains competent and credible evidence of an in-service injury (exposure to acoustic trauma), a current diagnosis of tinnitus, and a relationship (or nexus) between the two.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


